DETAILED ACTION
 
1.	This office action is a response to the Application/Control Number: 16/337,975 filed on 
03/29/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/21/2022 was filed after the mailing date of the Notice of Allowance on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Status
4.	This office action is based upon claims approved by applicant for entry via Examiner’s amendment referenced in the Notice of Allowance dated 03/29/2022.  Examiner’s amendment entered and claims are the same as the previous Notice of Allowance dated 03/29/2022, and the referenced claims replace all prior or other submitted versions of the claims.
-Claim 79 is cancelled per examiner amendment.
-Claims 63-78 are pending.



Notice of Pre-AIA  or AIA  Status
5.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
6.            Acknowledgment is made of the national stage Application Number: 16/337,975 based upon a 371 of international PCT/SE2016/050997 filed on 10/14/2016.

Examiner’s Amendment
7.	Examiner’s amendment is the same as previous Notice of Allowance dated 03/29/2022.

Allowable Subject Matter
8.	Claims 63, 66, 69, 74 and via respective dependency Claims 64-65, 67-68, 70-73, 75-78 (all claims renumbered 1-16) are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 63 (renumbered Claim 1), in conjunction and in combination with other noted and recited Claim 63 (renumbered Claim 1) limitations:  
wherein the dynamic assigning of the usage of the measurement resources and the
signalling of the indication is performed such that the usage of the measurement resources is valid for a limited number of transmitted resource blocks, [[and ]]wherein the dynamically assigning is is changed on a per resource block basis depending on the at least one identified wireless device and the indication of the changed assigned usage is signalled from the network node to the at least one wireless device, and
wherein the dynamically assigning indicates that the dynamically assigning has a certain time-validity.

For Claim 66 (renumbered Claim 4), in conjunction and in combination with other noted and recited Claim 66 (renumbered Claim 4) limitations:
wherein the processor is further configured to dynamically assign
indication is valid for a limited number of resource blocks transmitted by the network node,[[ and]] wherein the usage assigned from the network node is changed on a per resource block basis depending on the at least one identified wireless device and the indication of the changed assigned usage is signalled from the network node to the at least one wireless device, and
wherein the processor configured to dynamically assign indicates that to dynamically assign has a certain time-validity.

For Claim 69 (renumbered Claim 7), in conjunction and in combination with other noted and recited Claim 69 (renumbered Claim 7) limitations:
	wherein the dynamically assigned usage of the measurement resources and the indication is valid for a
			limited number of resource blocks transmitted by the network node, and 
			wherein the method further comprises receiving, by the wireless device, the
			indication indicating that the dynamically assigned usage from the network node
			has been changed on a per resource block basis depending on the wireless device;
determining the measurement resources based on the received indication; and
using the determined measurement resources as specified by the received indication of
		usage, 
wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

For Claim 74 (renumbered Claim 12), in conjunction and in combination with other noted and recited Claim 74 (renumbered Claim 12) limitations:
wherein the dynamically assigned usage of the measurement resources and the indication is valid for a limited number of resource blocks transmitted by the network node, and wherein the wireless device is further configured to receive from the network node the indication indicating that the dynamically assigned usage from the network node has been changed on a per resource block basis depending on the wireless device;
determine the measurement resources based on the received indication; and
use the determined measurement resources as specified by the received indication
of usage,
wherein the indication indicating the dynamically assigned usage indicates that the dynamically assigned usage has a certain time-validity.

9.	The closest prior art found, is as follows:
(a) Nimbalker et. al.  (US-20160227548-A1), which is directed generally to signaling aperiodic channel state indication reference signals for Long Term Evolution (LTE) operation in unlicensed spectrum, and discloses:
A base station which transmits DCI containing a CSI request on a physical control channel in a subframe of a first cell of base station to a UE, directing the UE to perform CSI measurements for at least one aperiodic CSI-RS in a subframe of a second cell of the basestation, where the UE additionally can receive ZP-CSI-RS configuration as a bitmap for an aperiodic ZP-CSI-RS received in DCI, whereby the CSI request directs the UE to perform CSI measurements for at least one aperiodic CSI-RS of second serving cell and  whereby DCI includes an indication of resources for the aperiodic CSI-RS in a subframe of the second serving cell, and the UE that ascertains CSI-RS resources based on DCI information for UE to measure requested CSI (FIG. 2 & ¶0023, ¶0028, Fig. 3  & ¶0031);
A DCI that can also contain CSI – IM measurement configuration information  (¶0026);

(b) WEI et. al (US-20190089436-A1), which is directed generally to wireless communication systems, and particularly, to dynamic channel state information (CSI) reference signal (CSI-RS) transmission for enhanced full dimension multiple input, multiple output (eFD-MIMO) systems, and discloses: 
Receiving configuration for dynamic CSI –RS resource a signal identifying dynamic CSI-RS resources, and detect CSI-RS according to activated dynamic CSI-RS resources, and transmit CSI based upon detected CSI-RS signals (FIG. 5, FIG. 10);
A CSI-RS trigger is via PDCCH, where it is possible to support dynamic CSI-RS in a same subframe, as the triggering PDCCH includes a triggering signal, where the NZP CSI-RS configurations in slots may be configured as dynamic CSI-RS resources (FIG. 7 & ¶0074); 
a dynamic CSI – RS resource indication via dedicated PDCCH scrambled using radio network temporary identified RNTI, where a UE will validate the received PDCCH  whether or not the DCI fields are set according to a preconfigured rule (¶0076);

(c) Wang et. al (US-20080090583-A1), which is directed to status reporting, resource allocation, scheduling, and signaling for grouping real time services (RTS) in a long term evolution (LTE) or high speed packet service (HSPA) system, in particular to resource allocation and signaling methods at the medium access control (MAC) and physical (PHY) layers to efficiently make the scheduling decision, and discloses: 
Resources are assigned and signaled explicitly or implicitly to the WTRUs, and include the WTRU ID and RB assignment information, and a position of a particular WTRU inside the bitmap may be signaled, and WTRU knows which bit is to trigger its activity, where one WTRU should know position in the bitmap is an indication for that WTRU; (FIG. 3 & ¶0028 ¶0029-0030, ¶0032..; ¶0033-34); 
An eNB assigns radio resources from WTRUs that are in the silent state to WTRUs that are in the active state and where radio resource block assignment is randomized and the randomization can be dynamic or semi-static based on the system configuration (FIG. 6 & ¶0062, ¶0068, ¶0069) 

(d) Furuskog et. al (US-20160301505-A1), which is directed towards to systems and methods related to flexible CSI configuration and feedback to configure Channel State Information Reference Signal (CSI-RS) resources for a wireless device, configuring a set of CSI-RS resources for the wireless device and dynamically configuring, for the wireless device, measurement purposes for CSI-RS resources, and discloses:
A base station configures a set of CSI-RS resources for a wireless device which includes multiple CSI-RS resources, where a CSI-RS resource is a measurement resource comprising a set of CSI-RS available for measurements as dynamically configured or aperiodic. The wireless device that forms multiple CSI-RS hypotheses from the set of CSI-RS resources and reports the preferred CSI -RS hypothesis to basestation including computing feedback for the preferred CSI-RS and provides feedback (FIG. 6,  FIG.7, ¶0071-078);

(e) Chen et. al (EP-2966931-A1), which is directed towards to determining indication signalling of a pilot signal for channel measurement, and a method and device for feeding back Channel State Information (CSI), and discloses:
a terminal receives CSI feedback triggering instruction information from a NodeB, and may receive transmission resource configuration information of non-periodic CSI-RS , wherein the CSI feedback triggering instruction information and resource allocation information of a PDSCH are sent in the same control signalling format of DL control signaling, and the terminal feeds back CSI acquired according to the CSI feedback triggering instruction information to the NodeB (FIG. 5 & ¶0059-¶0063).
 
10.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
May 4, 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414